Per Curiam.
The affidavits and order appealed from show that there was no actual strike but that the defendant attempted to initiate the controversy by acts of violence, intimidation and interference with the free entrance of patrons and employees into plaintiff’s premises.
Under such circumstances, the provisions of the order appealed from cannot be sustained.
The order should be reversed in so far as appealed from, with ten dollars costs and disbursements, and the motion granted, with ten dollars costs.
Present — Dowling, P. J., McAvoy, Martin, O’Malley and Sherman, JJ.
Order so far as appealed from reversed, with ten dollars costs ane disbursements, and motion granted, with ten dollars costs. Settle order on notice.